DISMISSED and Opinion Filed March 21, 2013




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-00156-CV

        COLONIAL COUNTY MUTUAL INSURANCE COMPANY AND
              NATIONWIDE INSURANCE COMPANY, Appellants
                                 V.
       GREGORY DUANE FRAZIER, TRUSTEE OF THE R&P ARLEDGE
  CHILDREN'S TRUST, AS SOLE SHAREHOLDER AND BENEFICIAL OWNER OF
         THE ASSETS OF EXPRESSWAY FINANCIAL, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-02020

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is the parties’ February 27, 2013 agreed motion to dismiss the appeal.

The parties have informed the Court that they have settled their differences. Accordingly, we

grant the parties’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

120156F.P05
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

COLONIAL COUNTY MUTUAL                              On Appeal from the 134th Judicial District
INSURANCE COMPANY AND                               Court, Dallas County, Texas
NATIONWIDE INSURANCE COMPANY,                       Trial Court Cause No. 10-02020.
Appellants                                          Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Lewis participating.
No. 05-12-00156-CV          V.

GREGORY DUANE FRAZIER, TRUSTEE
OF THE R&P ARLEDGE CHILDREN'S
TRUST, AS SOLE SHAREHOLDER AND
BENEFICIAL OWNER OF THE ASSETS
OF EXPRESSWAY FINANCIAL, INC.,
Appellee

         In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that each party bear its own costs of the appeal.



Judgment entered March 21, 2013.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




1200156.R.docx                                  2